     Case 1:20-cv-00900-NONE-EPG Document 15 Filed 07/22/20 Page 1 of 4


 1 JOHN S. BAKER (SBN 144073)
   NAVDEEP K. SINGH (SBN 284486)
 2 DORSEY & WHITNEY LLP
   600 Anton Boulevard, Suite 2000
 3 Costa Mesa, CA 92626
   Telephone: (714) 800-1400
 4 Facsimile: (714) 800-1499
   E-Mail: baker.john@dorsey.com
 5         singh.navdeep@dorsey.com

 6 Attorneys for Plaintiff
   Premier Valley Bank
 7

 8
                                       UNITED STATES DISTRICT COURT
 9
                                       EASTERN DISTRICT OF CALIFORNIA
10

11 PREMIER VALLEY BANK, a California                 CASE NO. 1:20-00900-NONE-EPG
   Corporation,
12                                                       STIPULATION AND ORDER GRANTING
                  Plaintiff,                             PLAINTIFF PREMIER VALLEY BANK’S
13                                                       PRELIMINARY INJUNCTION
   v.
14
   HOA NGUYEN, an Individual, and DOES 1
15 through 10, Inclusive,                                Complaint Filed: June 26, 2020
                                                         Trial Date: No Trial Date
16                       Defendants.
17

18
      ///
19
      ///
20
      ///
21

22

23

24

25

26
27

28

                                                     1
                                                                             STIPULATION AND ORDER
      4840-0499-2707\1
     Case 1:20-cv-00900-NONE-EPG Document 15 Filed 07/22/20 Page 2 of 4


 1             WHEREAS, in granting a Temporary Restraining Order (“TRO”), the Court held:

 2             1.        Plaintiff Premier Valley Bank (“PVB”) has established that it is likely to succeed

 3 on the merits of its claims, including in particular its claims for misappropriation of trade secrets,

 4 breach of contract, interference with economic relations and contract, unfair competition and

 5 computer fraud and abuse act against Defendant Hoa Nguyen (“Nguyen”). PVB has presented

 6 sufficient evidence to establish that Nguyen has misappropriated, disclosed and/or utilized PVB’s

 7 confidential and trade secret information. PVB has presented sufficient evidence to establish that

 8 Nguyen has misappropriated and is continuing to misappropriate and use PVB’s trade secrets and

 9 confidential information including, but not limited to, confidential information relating to the
10 identity of its customers, the services they purchase, their financial information, account

11 information, and information regarding PVB’s prospective economic relationships. This

12 information can be used to unfairly compete against PVB. In addition, PVB has presented

13 evidence that Defendant’s conduct puts PVB’s customers at risk because that information could

14 be used for identity theft or other fraudulent activity, and is highly confidential.

15             2.        PVB has established that it will suffer immediate and irreparable injury unless

16 Defendant and those acting in concert with him are restrained from using PVB’s confidential

17 information and/or trade secrets pending trial or final judgment in this action. PVB has presented

18 sufficient evidence to establish that the value of PVB trade secrets has been placed at risk; and it

19 will continue to lose goodwill with its customers should Defendant not be enjoined from his

20 wrongful conduct, and any further disclosure or use of this information could cause further harm

21 to PVB and its banking customers.

22             3.        PVB has established that the balance of hardships tips sharply in PVB’s favor in

23 that the only damage to Defendant is by entry of this Order is that he will be prohibited from

24 wrongfully retaining and/or using PVB’s trade secrets and confidential information about its

25 banking customers.

26             4.        PVB has established that issuance of injunctive relief will serve the public interest

27 in protecting PVB’s trade secret information, the personally protected information belonging to

28 its customers and promoting fair competition.

                                                           1
                                                                                    STIPULATION AND ORDER
      4840-0499-2707\1
     Case 1:20-cv-00900-NONE-EPG Document 15 Filed 07/22/20 Page 3 of 4


 1             WHEREAS, Defendant is willing to stipulate to a preliminary injunction until judgment is

 2 entered by the Court, and Defendant has represented that he has returned all the documents

 3 covered by the TRO and has destroyed any remaining copies or images of those documents so

 4 that he can no longer access them.

 5             NOW, THEREFORE, PVB and Nguyen now stipulate to the following preliminary

 6 injunction:

 7             A.        A Preliminary Injunction Order shall immediately issue.

 8             B.        Defendant Nguyen, his agents and employees, and all other persons and entities in

 9 active concert, participation or privity with defendant are prohibited from retaining possession of,
10 directly or indirectly using, disclosing or transmitting for any purpose PVB’s confidential and/or

11 proprietary information or documents, files, or data belonging to PVB, including but not limited

12 to: information pertaining to PVB bank accounts; PVB customer information including customer

13 lists or identities, customer contact information, bank account numbers, social security numbers;

14 tax identification numbers, customer preferences; customer plans, customer signature blocks,

15 customer inquiries or strategies; internal PVB memoranda, emails, or other communications;

16 pricing, discount terms; profitability information; service or loan agreement expirations;

17 marketing plans, potential customers and leads; documents that reflect information about PVB

18 employees; and all other confidential or trade secret business information.

19             C.        Defendant must turn over immediately all hard-copy documents and all hard-

20 drives, thumb-drives or other removable electronic devices used to copy or transmit the above-

21 mentioned categories of information to the extent he has not already done so. Defendant must

22 immediately purge or destroy within 48 hours from receiving notice of the Court’s Order any and

23 all copies, recordings, electronic copies, or reproductions of the above-mentioned information to

24 the extent he has not already done so, provided, however, that a copy of any and all PVB

25 information shall be first returned to PVB.

26             D.        Moreover, should Nguyen discover or locate additional documents that are

27 governed by this Order, he shall return and destroy those documents as set forth above.

28

                                                          2
                                                                                   STIPULATION AND ORDER
      4840-0499-2707\1
     Case 1:20-cv-00900-NONE-EPG Document 15 Filed 07/22/20 Page 4 of 4


 1             E.        This Order shall remain in full force and effect until judgment is entered in this

 2 case, or until such other time the court specifically orders.

 3

 4 DATED: July 21, 2020                                 DORSEY & WHITNEY LLP

 5
                                                        By: /s/ John S. Baker
 6

 7                                                              John S. Baker
                                                                Navdeep K. Singh
 8                                                              Attorneys for Plaintiff
                                                                Premier Valley Bank
 9
10 DATED: July 21, 2020                                 BRYANT WHITTEN, LLP

11
                                                        By: /s/ Shelley Bryant
12                                                              Shelley Bryant
13                                                              Attorneys for Defendant
                                                                Hoa Nguyen
14

15                                                     ORDER
16             The above stipulation is adopted as the order of the court.
17

18 IT IS SO ORDERED.

19        Dated:         July 22, 2020
                                                               UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26
27

28

                                                           3
                                                                                    STIPULATION AND ORDER
      4840-0499-2707\1
